Case 3:19-cr-00047-JAJ-SBJ Document1 Filed 06/05/19 PORE CE!

VED

JUN -5 2019
IN THE UNITED STATES DISTRICT COURT CLERK U.S. DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA, )
) Criminal No. 3:19-cr- 44/7
Mi )
) INFORMATION
)
JONATHAN FOLKER, ) T. 26 U.S.C. § 7201
) T. 26 U.S.C. § 7206(1)
Defendant. )
)

THE UNITED STATES ATTORNEY CHARGES:

COUNT 1
(Tax Evasion)

During the calendar year 2013, defendant, JONATHAN FOLKER, a resident of
Davenport, Scott County, Iowa, received taxable income, upon which there was income tax due
and owing to the United States of America. Knowing the foregoing facts and failing to make an
income tax return on or before April 15, 2014, as required by law, to any proper officer of the
Internal Revenue Service, and to pay the income tax to the Internal Revenue Service, defendant,
JONATHAN FOLKER, from on or about April 15, 2014 through on or about April 4, 2018, in the
Southern District of Jowa and elsewhere, willfully attempted to evade and defeat income tax due
and owing by him to the United States of America, for the calendar year 2013, by committing the
following affirmative act, among others:

1. On or about April 14, 2014, the defendant, JONATHAN FOLKER, did file, or cause
to be filed, a Form 4868, Application for Automatic Extension of Time to File U.S. Individual
Income Tax Return for the tax year 2013, and in such filing claimed falsely that at that point the

“Estimate of total tax liability for 2013” was $0.00 when the defendant, JONATHAN FOLKER,
Case 3:19-cr-00047-JAJ-SBJ Document1 Filed 06/05/19 Page 2 of 2

well knew he had additional tax liability from unreported income for which no income tax had
been paid.

This is a violation of Title 26, United States Code, Section 7201.

THE UNITED STATES ATTORNEY FURTHER CHARGES:

COUNT 2
(Making and Subscribing a False Tax Return)

On or about April 14, 2013, in the Southern District of Iowa, defendant, JONATHAN
FOLKER, a resident of Davenport, Scott County, Iowa, did willfully make and subscribe a Form
1040 U.S. Individual Income Tax Return for Tax Year 2012, which was verified by a written
declaration that it was made under the penalties of perjury and which JONATHAN FOLKER did
not believe to be true and correct as to every material matter. That Form 1040 U.S. Individual
Income Tax Return for Tax Year 2012, which was filed with the Director, Internal Revenue
Service Center, stated falsely that the defendant’s income for tax year 2012 from NERDWERX,
INC. was $81,081, whereas, as he then and there knew, his income was substantially higher.

This is a violation of Title 26, United States Code, Section 7206(1).

Mare Krickbaum
United States Attorney

» ial CA a

d/R. Cronk II
Ad t United States Attorney

 
